DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,10,11,25,26 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu (CN 106718220 A).
For claim 1, Liu discloses a tree box for growing and transporting a tree, the tree box comprising: 
a plurality of side panels (1) configured to be fastened together to define an interior space for supporting a root ball of the tree therein, the plurality of side panels having bottom ends (ends of the panels that connect to ref. 2); 
a removable bottom panel (2,21,22) configured to be removably fastened to the bottom ends of the side panels (removable by means of ref. 26; see figs. 6-7), the bottom panel being removable prior to replanting the tree (functional recitation to which the bottom panel of Liu can performed the intended function if the user wishes to remove the panel, for the panel is removable); the bottom panel including one or more notches (26) through which a portion of the bottom end of at least two of the side panels may be contacted; and 
removable forklift compatible lifting tubes (fig. 6, the member where ref. 24 is pointing at that create hole 25; also, removable in that the tubes are remove when the bottom panel is detached from the side panels) arranged at the bottom ends of at least two of the side panels.  
	For claim 2, Liu discloses the tree box of claim 1, and further discloses wherein the plurality of side panels comprises four side panels (fig. 7).  
	For claim 10, Liu discloses the tree box of claim 1, and further discloses wherein the bottom panel comprises the at least two forklift compatible lifting tubes (fig. 6, the member where ref. 24 is pointing at that create hole 25) therein.  
	For claim 11, Liu discloses the tree box of claim 10, and further discloses wherein the forklift compatible lifting tubes are configured to receive lifting straps for lifting the tree box with a forklift (functional recitation to which the lifting tubes can performed the intended function of configured to receive straps).  
	For claim 25, Liu discloses the tree box of claim 1, and further discloses wherein the tree box is configured to be supported by support blocks that extend through the one or more notches to contact the portion of the bottom end of one or more side panels (functional recitation to which the tree box can performed the intended function because the user can place support blocks with rod-like connection in the notches to hold up the tree box, especially a support block can be in various configuration to accommodate the notch).
 	For claim 26, Liu discloses the tree box of claim 25, and further discloses wherein the bottom panel is configured to be removed while the tree box is supported by the support blocks (functional recitation to which the bottom panel of Liu can performed the intended function because the user can move the bottom panel and have the tree box be supported on support blocks by detaching the members). 
	For claim 27, Liu discloses the tree box of claim 26, and further discloses wherein the forklift compatible lifting tubes are configured to be removed while the tree box is supported by the support blocks (functional recitation to which the bottom panel of Liu can performed the intended function because the lifting tubes are connected to the bottom panel, the user can remove the bottom panel while the tree box is supported on the support blocks).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3,5-9,28,29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Cox et al. (US 7658157 B2).
 	For claim 3, Liu teaches the tree box of claim 1, but is silent about wherein the plurality of side panels have a tapered shape such that a width of the tree box is greater at a top than at a bottom.  
 	Cox et al. teach a tree box (60) comprising plurality of side panels have a tapered shape such that a width of the tree box is greater at a top than at a bottom (see also col. 4, lines 3-10, Cox et al. discuss wooden box with frame). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of side panels of Liu be a tapered shape such that a width of the tree box is greater at a top than at a bottom as taught by Cox et al. in order to better direct water to the bottom where the roots are located and to provide easier pull out of the plant when transplanting. 
	For claim 5, Liu as modified by Cox et al. teaches the tree box of claim 4, but is silent about wherein the tapered side panels have an angle in a range from 5 degrees to 45 degrees, or in a range from 10 degrees to 20 degrees, or in a range from 13 degrees to 17 degrees with respect to a vertical plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tapered side panels of Liu as modified by Cox et al. be with an angle in a range from 5 degrees to 45 degrees, or in a range from 10 degrees to 20 degrees, or in a range from 13 degrees to 17 degrees with respect to a vertical plane, since it has been held that where routine testing and general experimental conditions are present (depending on how fast of water flow the user wishes to have the water flow downward due to the tapered shape), discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  	
	For claim 6, Liu as modified by Cox et al. teaches the tree box of claim 4, but is silent about wherein the tree box is configured such that the tapered side panels can be temporarily placed on a horizontal surface while supporting the tree in an upward angle with respect to the horizontal surface (fig. 4 of Cox et al. since they are relied on for the tapered sidewall concept).  
	For claim 7, Liu as modified by Cox et al. teaches the tree box of claim 6, but is silent about wherein the tree is configured to extend in a direction normal to a plane defined by the bottom panel, and wherein the tapered side panels have an angle in a range from 5 degrees to 45 degrees with respect to a vertical plane that is perpendicular to the plane defined by the bottom panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tree is configured to extend in a direction normal to a plane defined by the bottom panel, and wherein the tapered side panels have an angle in a range from 5 degrees to 45 degrees with respect to a vertical plane that is perpendicular to the plane defined by the bottom panel of Liu as modified by Cox et al., since it has been held that where routine testing and general experimental conditions are present (depending on the degree of upward support the user wishes to support the tree), discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	For claim 8, Liu as modified by Cox et al. teaches the tree box of claim 7, but is silent about wherein the tapered side panels have an angle is in a range from 10 degrees to 25 degrees with respect to the vertical plane.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tapered side panels of Liu as modified by Cox et al. with an angle is in a range from 10 degrees to 25 degrees with respect to the vertical plane, since it has been held that where routine testing and general experimental conditions are present (depending on the degree of upward support the user wishes to support the tree), discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	For claim 9, Liu as modified by Cox et al. teaches the tree box of claim 8, but is silent about wherein the tapered side panels have an angle of 15 degrees with respect to the vertical plane.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tapered side panels of Liu as modified by Cox et al. with an angle of 15 degrees with respect to the vertical plane, since it has been held that where routine testing and general experimental conditions are present (depending on the degree of upward support the user wishes to support the tree), discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	For claims 28 & 29, the limitation has been explained in the above, thus, please see above. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Bonahoom (US 20060230677 A1).
 	For claim 12, Liu teaches the tree box of claim 1, but is silent about wherein at least some of the side panels include horizontal banding notches formed into an exterior side.  
	Bonahoom teaches a tree box comprising side panels (20) with at least some of the side panels include horizontal banding notches (36) formed into an exterior side.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include horizontal banding notches as taught by Bonahoom in at least some of the side panels of Liu in order to further secure the panels together (para. 0035 of Bonahoom).
	For claim 13, Liu as modified by Bonahoom teaches the tree box of claim 12, and further teaches wherein the horizontal banding notches are formed at corners of the tree box (note that Bonahoom teaches these notches are to be extend from one end to the other end of each panel, thus, as combined to Liu, the notches would be formed at corners when the box is assembled; note also that the examiner is not relying on ref. 12 of Bonahoom at the corners).  
	For claim 14, Liu as modified by Bonahoom teaches the tree box of claim 13, but is silent about a horizontal support band wrapped horizontally around the tree box and supported in place by the horizontal banding notches.  
	In addition to the above, Bonahoom stated that there is a horizontal support band (22) wrapped horizontally around the tree box and supported in place by the horizontal banding notches (as shown in fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include horizontal banding support band as taught by Bonahoom wrapped horizontally around the tree box and supported in place by the horizontal banding notches of Liu as modified by Bonahoom in order to further secure the panels together (para. 0035 of Bonahoom).
Claims 16,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Loosen (US 5953858 A, as cited on form PTO-1449).
 	For claim 16, Liu teaches the tree box of claim 2, but is silent about wherein the bottom panel is formed of high density polyethylene.  
	Loosen teaches a tree box comprising a bottom panel made out of high density polyethylene (col. 3, lines 4-19). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bottom panel of Liu be made out of high density polyethylene as taught by Loosen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (high density polyethylene is known to have high impact strength, thus, would be useful in application such as big ball tree transplanting) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  
	For claims 19-20, Liu teaches the tree box of claim 1, but is silent about wherein the plastic is high density polyethylene.  
	Loosen teaches a tree box comprising side panels made out of high density polyethylene (col. 3, lines 4-19). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the side panels of Liu be made out of high density polyethylene as taught by Loosen, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (high density polyethylene is known to have high impact strength, thus, would be useful in application such as big ball tree transplanting) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Burmann (US 9655307 B2).
 	For claim 17, Liu teaches the tree box of claim 2, but is silent about wherein the bottom panel is formed of wood.  
	Burmann teaches a tree box comprising a bottom panel is formed of wood (col. 5, lines 29-40, the whole box is wood, thus, includes the bottom panel).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the bottom panel of Liu be made out of wood as taught by Burmann, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (wood is known to be an environmental friendly material which would be beneficial in the transplanting container) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (as above) in view of Cho (KR 20110087721 A).
 	For claim 18, Liu teaches the tree box of claim 2, but is silent about wherein an interior surface of the bottom panel is lined with air root pruning fabric.  
Cho teaches a flowerpot wherein an interior surface of a bottom panel (40) is lined with air root pruning fabric (41). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an air root pruning fabric as taught by Cho on the interior surface of the bottom panel of Liu in order to not only provide irrigation but also to allow air root pruning due to the porosity of the fabric. 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive.
 	Applicant argued that the Office Action equates the plates 1 with the side panels, and the flowerpot tray 2 with the bottom panel of claim 1. As evident from the figures shown in Liu, the flowerpot tray 2 does not include any notches through which the bottom end of any of the plates 1 may be contacted.

 	As stated in the above rejection, fig. 6 of Liu shows notch 26 which the bottom end of the side panel is in contact with as shown in fig. 7. Note that the definition of “notch” is an indentation or slit in an object, surface, or edge” (www.dictionary.com), thus, ref. 26 of Liu meets the definition of a notch. 
Applicant argued that one problem associated with prior art such as Liu is that the flowerpot tray 2 of a tree box is not easily removable prior to planting a tree contained within the flowerpot in the ground…However, it is not disclosed whether or how one would remove the flowerpot tray 2 from the flowerpot prior to planting a tree contained within the flowerpot into the ground. Although the bottom ends of the plates 1 are technically accessible from the bottom of the tree box, the thickness of the plates 1, along with their proximity to the side boards 22 of the flowerpot tray 2, does not provide a stable surface for supporting the tree box (with a tree therein) while attempting to remove the flowerpot tray 2.

 	Not easily removable and stability are factors that are not structural features of a device. The fact that Liu’s tree box can be disassembled or removable would make the tree box of Liu capable of performing the intended function of being removable. Applicant is claiming an apparatus with structural features and not how it is used or different ways that the apparatus can be used. In addition, Liu teaches a tongue and groove connection which is known in the art not to be extremely hard to remove because the user can slide the tongue off the groove. This would all depends on the user’s ability in order to determine if it is easy or hard to perform such a task. Thus, to argue something that is not a concrete entity, as applicant did for Liu’s tree box being “not easily removable”, would be irrelevant to what is being claimed. 
	For applicant’s other comment about “how one would remove the flowerpot tray 2 from the flowerpot prior to planting a tree contained within the flowerpot into the ground”, the claimed limitation did not call for the tree being in the flowerpot. The claimed limitation only stated “the bottom panel being removable prior to replanting the tree”, which can be interpreted in various ways. For example, the tree can be in the box 1 of Liu while the user removes bottom panel 2 by detaching at notch 26, and then takes the tree out of the box and replanting the tree, especially when the tree is a root ball wrapped in burlap or compact soil. Another example can be removing the bottom panel 2 in Liu by detaching the notch connection, and placing the box 1 with the tree directly into the ground. 
	For applicant’s other comment about “the thickness of the plates 1, along with their proximity to the side boards 22 of the flowerpot tray 2, does not provide a stable surface for supporting the tree box (with a tree therein) while attempting to remove the flowerpot tray 2”, the claimed limitation did not call for the tree being in the flowerpot. As stated in the above, “stability” is a non-structural entity and the claimed limitation can be interpreted in various ways (please see above examples). In addition, applicant’s statement is merely an allegation without factual evidence because applicant has not provided factual evidence that the plate 1 in Liu does NOT support the tree therein. Clearly, the plate 1 and the bottom panel 2 both support the tree because that is Liu’s invention. In addition, why would plate 1 not support the tree while removing the bottom panel 2 because the plate 1 surrounds the tree therein to protect the root ball of the tree. The user can flip or hoist the whole tree box of Liu, remove the bottom panel 2 from box 1, and replant the tree by either removing the tree from the box or plant the box with the tree into the ground. Thus, there is nothing unstable about Liu’s tree box if the user wishes to remove the bottom panel from the side panels and replant the tree therein. 
Applicant argued that, in addition, Cox, Bonahoom, Loosen, Burmann, and Cho all fail to supply the deficiencies of Liu, and it would not have been obvious to modify any of the cited references to arrive at the claimed invention. Therefore, the dependent claims are allowable for at least the same reasons.
 	Since applicant did not argued in detail for each of the secondary references, the examiner’s response is the same as stated in the above. 
 Applicant argued that applicant asserts that it would not be possible to modify the flowerpot of Liu to include the tapered side panel of Cox. Liu discloses an attachment structure that links adjacent plates 1. Each plate 1 includes a plate body 12, a linking notch 11, and a linking convex body 13…However, if the flowerpot were modified to include the tapered side panel configuration of Cox, the attachment structure makes it impossible to assemble the flowerpot. While the first three plates could be linked together as previously described, the linking notch 11 and convex body 13 of the fourth plate would be unable to engage with the convex body 13 and linking notch 11 of the second and third plates.

	It is not clear how applicant came up with the connection being impossible while the only modification is for the shape of the box being tapered as in a conventional pot? Pots are made in various shape such as square, rectangle, circle, tapered or frustoconical, etc.  and they can be made sectional using tongue and groove connection or other known connection means. Thus, it is unclear how modifying the square shaped tree box of Liu with tapering side panel as taught by Cox would make it impossible to assemble because one would just connect the member 13 with member 11 as usual? The examiner is not replacing plates 1 of Liu with Cox’s tree box; instead, the rejection clearly stated that the modification is about the tapered shape such that the width of the tree box is greater at the top than at the bottom as taught by Cox so as to better direct water to the bottom where the roots are located and to provide easier pull out of the plant when transplanting (as stated in Cox). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643